Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION

                                         No. 04-21-00222-CV

                              IN RE Joe Anthony ESPINOZA, Relator

                                         Original Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: June 23, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator has filed a petition for writ of mandamus and motion for temporary relief. We may

issue writs of mandamus when “agreeable to the principles of law regulating those writs.” TEX.

GOV’T CODE § 22.221(b). For mandamus, a relator has the burden to file a petition and record

showing “the trial court abused its discretion and that no adequate appellate remedy exists.” In re

H.E.B. Grocery Co., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per curiam). Having

reviewed the petition, appendix, and record, we conclude relator has not satisfied this burden.

Accordingly, we deny the petition and motion for temporary relief. See TEX. R. APP. P. 52.8(a);

see also Terrazas v. Ramirez, 829 S.W.2d 712, 723 (Tex. 1991) (orig. proceeding) (“As a rule,

mandamus is not available to compel an action which has not first been demanded and refused.”).

                                                    PER CURIAM

This proceeding arises out of Cause No. 1915C pending in the County Court at Law, Kerr County, Texas, the
1

Honorable Susan Harris presiding.